              Case 1:20-cv-06143-CM Document 29 Filed 09/29/20 Page 1 of 1


                                                                                                                          mwe.com

                                                                                                                Michael Kimberly
                                                                                                                 Attorney at Law
                                                                                                            mkimberly@mwe.com
                                                                                                                +1 202 756 8901




September 29, 2020

VIA E-FILING

Hon. Colleen McMahon
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Envt’l Justice Health Alliance v. CEQ, Case No. 1:20-cv-06143-CM

Dear Chief Judge McMahon,

I represent the proposed intervenor-defendants in this case. I submit this letter in response to your
memorandum endorsement entered on September 28, 2020. See Dkt. 28.

Counsel for defendants state that they take no position on the motion to intervene.

Counsel for plaintiffs state that they are reviewing the motion to intervene and will inform the Court
tomorrow whether they intend to file an opposition by October 9.

Sincerely,



Michael Kimberly




                               500 North Capitol Street, NW Washington DC 20001-1531 Tel +1 202 756 8000 Fax +1 202 756 8087

                               US practice conducted through McDermott Will & Emery LLP.
